DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2015/0305895 A1 (Boiten).
Claim 1:  Boiten, an orthopedic device for the orthotic or prosthetic provision of a patient, teaches an orthopedic device (Fig. 2, orthopedic device 1) comprising: a foot part (Fig. 2, foot part 23), a lower-leg part (Fig. 2, shin part 14), a thigh part (Fig. 2, upper part 11), an ankle joint connecting the foot part to the lower-leg part (Fig. 2, ankle joint 20 connecting foot part 23 to shin part 14), the foot part being pivotable about a first pivot axis defined by the ankle joint (Fig. 2, see also paragraph 0047, foot part 23 is pivotable around ankle joint axis 22); a knee joint connecting the lower leg part to the thigh part (Fig. 2, knee joint 10 connects shin part 14 and upper part 11), the lower leg 
Claim 2: Boiten further teaches the force-transmitting mechanism is designed as a hydraulic system or as a mechanical coupling mechanism that transmits tensile force and compressive force (Fig. 5, hydraulic force transmission mechanism 3, see also paragraph 0057).  
Claim 3: Boiten further teaches the mechanical coupling mechanism is mounted on the foot part at a first bearing spaced apart from the first pivot axis (Fig. 8a, distal bearing point 27 is spaced apart from ankle joint axis 22, see also paragraph 0014) and is mounted on the thigh part at a second bearing spaced apart from the second pivot axis (distal articulation point 17 is spaced apart from knee axis 12, see also paragraph 0014) , and the first and second bearings, adopt a maximum distal or proximal position when 
Claim 4: Boiten further teaches wherein a position of at least one of the bearings, is adjustable (Fig. 2, articulation point 17, see also paragraph 0048, “articulation point is arranged movably inside the oblong hole guide).  
Claim 5:  Boiten further teaches the bearings are guided on a circular trajectory (paragraph 0049, knee joint flexion causes clockwise trajectory of bearings around knee joint axis).  
Claim 7:  Boiten further teaches wherein a length of the coupling mechanism is adjustable (Fig. 2, length of force transmission mechanism 3 is adjustable by sliding distal articulation point 17 along oblong guide hole).  
Claim 9: Boiten further teaches at least one of an energy store or a damper mechanism are arranged between at least one of the foot part and the lower leg between the lower-leg part and the thigh part (Fig. 2, force transmission mechanism 3 is arranged between the shin part 14 and the upper part 11). 
Claim 10: The broadest reasonable interpretation, as understood by a person of ordinary skill in the art, of “actuatable locking mechanism” is any locking mechanism that can be acted on by a user to operate. Boiten teaches at least one of the ankle joint or the knee joint are assigned an actuatable locking mechanism (Paragraph 0069, 
Claim 11: Boiten further teaches the orthopedic device is designed as an orthosis or prosthesis (abstract, prosthetic provision of a patient, see also Fig. 2).  
Claim 12: Boiten teaches an orthopedic device comprising: a lower-leg part (Fig. 1, shin part 14; a thigh part(Fig. 2, proximal upper part 11); a foot part pivotally connected to the lower-leg part and rotatable about a first pivot axis (Fig. 2, foot part 23 is pivotally connected to ankle joint 20); a knee joint pivotally coupling the lower leg part to the thigh part (Fig. 2, knee joint 10 pivotally connects shin part 14 to proximal upper part 11) , the knee joint defining a second pivot axis (Fig. 2, knee joint 10 defines knee joint axis); a force-transmitting mechanism connecting the foot part to the thigh part (force transmission mechanism 3 connects foot part 23 and thigh part 11), the force- transmitting mechanism causing a dorsiflexion of the foot part in the event of a knee flexion over a first knee flexion angle range (paragraph 12, when the knee joint is extended during swing a dorsiflexion of the foot is brought about) and causing a plantar flexion of the foot part in the event of further knee flexion after a knee flexion limit angle has been exceeded (paragraph 0049, foot part 23 is flexed in the plantar direction when the knee is flexed, see also paragraph 0054).
Claim 13: Boiten further teaches the force-transmitting mechanism is designed as a hydraulic system or as a mechanical coupling mechanism that transmits tensile force 
Claim 14:  Boiten further teaches the mechanical coupling mechanism is mounted on the foot part at a first bearing spaced apart from the first pivot axis (force transmission mechanism 3 is mounted on distal articulation point 27 which is offset from ankle joint axis 22 by distal jib 25, see also paragraph 0014) and is mounted on the thigh part at a second bearing spaced apart from the second pivot axis (force transmission mechanism 3 is mounted on articulation point 17 which is offset from knee axis 12 by jib 15, see also paragraph 0014), and the first and second bearings adopt a maximum distal or proximal position when the knee flexion limit angle is reached (Fig, 2, at maximum knee flexion, 75° the first and second bearings will be at a position that is closest to the user’s trunk or midline, i.e. at their most proximal position).  
Claim 15: Boiten further teaches a position of at least one of the first and second bearings is adjustable (Fig. 2, articulation point 17, see also paragraph 0048, “articulation point is arranged movably inside the oblong hole guide).    
Claim 16:  Boiten further teaches the first and second bearings are guided on a circular trajectory (paragraph 0049, flexion of knee joint leads to clockwise rotation of bearings around knee joint axis).  
Claim 18: Boiten further teaches the coupling mechanism has an adjustable length (Fig. 2, length of force transmission mechanism 3 is adjustable by sliding distal articulation point 17 along oblong guide hole).  
Claim 20: Boiten further teaches at least one of an energy store or a damper mechanism are arranged between at least one of the foot part and the lower leg or between the lower-leg part and the thigh part (Fig. 2, force transmission mechanism is disposed between shin 14 and proximal upper part 11).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication 2015/0305895 A1 (Boiten) in view of US Patent 6,488,713 B1 (Hershberger). 
Claim 6: Boiten is silent on the bearings are secured detachably on at least one of the foot part or the thigh part.  
Hershberger, a hip joint prosthesis, teaches a first and second bearing are secured detachably on at least one of the foot part or the thigh part (paragraph 5, primary bearing is removeable)

Claim 17:  Boiten is silent on the first and second bearings are detachably secured on the foot part or the thigh part.  
Hershberger teaches a first and second bearing are detachably secured on the foot part or the thigh part (paragraph 5, primary bearing is removeable)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Boiten with removable bearings, as taught by Hershberger, to allow for revisions or repairs to the prosthesis (Hershberger, paragraph 5).
Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication 2015/0305895 A1 (Boiten). 
Claim 8:  Boiten is silent on the knee flexion limit angle is between 50° and 80°.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grundei to have the knee flexion limit angle be between 50° and 80° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Claim 19:  Boiten is silent on the knee flexion limit angle is between 50° and 80°.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grundei to have the knee flexion limit angle be between 50° and 80° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. See MPEP 2144.05. In the instant case, the leg prosthesis described in Boiten can still support the user throughout the gait cycle with limits to knee flexion. Further, applicant places no criticality on the range claimed, indicating simply that the knee flexion limit angle preferably lies in a range of between 50° and 80°, in particular in a range of between 60° and 80°, in particular at 75° (instant application, specification page 9).

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774